THE THIRTEENTH COURT OF APPEALS

                                   13-20-00536-CV


                              City of South Padre Island
                                          v.
                 Surfvive, Anubis Avalos, and Adonai Ramses Avalos


                                   On Appeal from the
                    138th District Court of Cameron County, Texas
                       Trial Court Cause No. 2019-DCL-01284


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

June 9, 2022